Turner, J.
1. The plaintiff in error having been tried and found guilty by a jury on an accusation charging her with being a vagrant under the act of August 17, 1903, it will be presumed, oh a habeas corpus sued out by her, that, before the court passed sentence upon her, she was allowed an opportunity to give bond for her future industry and good conduct for one year, or would have been allowed such opportunity if she had asked for it.
2. The matter of giving a bond under the act mentioned, after verdict, is a proceeding entirely before the court, and requires no action by the jury. See Morton v. Nelms, 118 Ga. 786.
3. The verdict of a jury having been rendered, as above indicated, eyen if sentence was improperly passed upon the accused without affording her an opportunity to give bond for future good behavior, she would not be entitled - to be discharged upon habeas corpus, but should be held in the custody of the sheriff to await proper sentence, in the event she failed to give such bond. Bussell v. Tatum, 104 Ga. 332; Manor v. Donahoo, 117 Ga. 304.

Judgment affirmed.


All the Justices concur.